(determining that intervention is not appropriate if it would not dispose of
                the entire controversy, since the avoidance of a needless trial is not
                possible).
                Accordingly, we
                             ORDER the petition DENIED.



                                                                                , C.J.
                                                   Hardesty



                                                    "Sliatalmstar
                                                   Parraguirre


                                                                   L&.             J.
                                                   Douglas




                cc: Hon. Nancy L Allf, District Judge
                     Olson, Cannon, Gormley, Angulo & Stoberski
                     The Law Firm of Judd J. Balmer, Esq., Ltd.
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) I 997A
                                                     2